Supreme Court properly rejected plaintiff’s claim that the 1969 agreement is void as contrary to public policy. The arbitrator will not be required to establish water rates but only to interpret the agreement and to decide whether the rates were at least sufficient to cover costs (see, Matter of Enlarged City School Dist. [Troy Teachers Assn.], 69 NY2d 905, 906; Matter of Sprinzen [Nomberg], 46 NY2d 623, 630). (Appeal from order of Supreme Court, Genesee County, Graney, J. — compel arbitration.) Present — Dillon, P. J., Denman, Green, Balio and Lawton, JJ.